Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Corus Entertainment announces fiscal 2008 fourth quarter and year-end results << - Earnings per share of $1.57 for the year, an increase of 24% over the prior fiscal year - Segment profit for the year up 5% versus prior year - 20% increase in the declared dividend in fiscal 2008 >> TORONTO, Oct. 23 /CNW/ - Corus Entertainment Inc. (TSX: CJR.B; NYSE: CJR) announced its fourth quarter and year-end financial results today, led by continued growth from its broadcasting businesses. "Corus had a strong 2008, growing our revenues and profits as our core businesses continued to perform well," said John Cassaday, President and Chief Executive Officer, Corus Entertainment Inc. "We have confidence in our continued growth, particularly within specialty and pay TV with the addition of Cosmopolitan TV, VIVA and HBO Canada to our portfolio." "We are proud of our fiscal 2008 results," said Heather Shaw, Executive Chair, Corus Entertainment Inc. "Strong operating results, a 20% dividend increase, our share-buybacks and our upcoming Dividend Reinvestment Plan (DRIP) have provided solid value to our shareholders." << Fourth Quarter Results >> Consolidated revenues for the three months ended August 31, 2008 were $185.8 million, down 1% from $187.2 million last year. Consolidated segment profit was $47.2 million, up 2% from $46.4 million last year. Net income for the quarter was $17.4 million ($0.21 basic and diluted), compared to net income of $21.2 million ($0.25 basic and diluted) last year. Corus Television contributed quarterly revenues of $104.8 million, up 1% from $104.2 million last year, led by specialty advertising growth of 5% and subscriber revenue growth of 2%. Quarterly segment profit increased to $35.7 million, up 5% from $34.1 million last year. Corus Radio revenues were $68.5 million, up 3% from $66.5 million last year. Segment profit was $15.1 million down 13% from $17.4 million last year. Corus Content revenues were $12.8 million, down 27% from $17.7 million last year. Segment profit was up 15% to $2.6 million, compared to $2.3 million last year. << Fiscal 2008 Results >> Consolidated revenues for the year ended August 31, 2008 were $787.2 million, up 2% from $768.7 million last year. Consolidated segment profit was $252.1 million, up 5% from $240.9 million last year. Net income for the year was $129.8 million ($1.57 basic and $1.54 diluted), compared to net income of $107.0 million ($1.27 basic and $1.23 diluted) last year. The current year benefited from $23.6 million in recoveries related to income tax changes, and was negatively impacted by an accrual of $10.9 million related to disputed regulatory fees. Corus Television contributed revenues of $450.2 million, up 3% from $436.3 million last year, led by specialty advertising growth of 4% and subscriber revenue growth of 2%. Segment profit increased to $191.8 million, up 5% from $182.4 million last year. Corus Radio revenues were $286.4 million, up 4% from $275.7 million last year. Segment profit was $75.5 million, down 3% from $77.5 million last year. Corus Content revenues were $52.0 million, down 15% from $61.3 million last year. Segment profit was up 32% to $7.2 million, compared to $5.4 million last year. In fiscal 2008, the Company purchased for cancellation 4,388,400 Class B
